Citation Nr: 0610932	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-22 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from August 5, 1968, to 
September 27, 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The veteran presented testimony at a Travel Board hearing in 
March 2004, chaired by a Veterans Law Judge who is no longer 
employed by VA.  A transcript of the hearing is associated 
with the claims file.  In a March 2006 letter, the veteran 
was offered the opportunity for another hearing by the 
Veterans Law Judge who would decide his case.  On March 7, 
2006, the Board received the veteran's signed response 
indicating that he did not want an additional hearing.


FINDING OF FACT

The veteran's major depression is etiologically related to 
service.


CONCLUSION OF LAW

Psychiatric disability, currently diagnosed as major 
depression, was incurred in active duty.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a psychiatric 
disorder.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for major 
depression.  Therefore, no further development of the record 
is required.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claim, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The service medical records show that the veteran was treated 
for an acute anxiety reaction on September 18, 1968.  A 
psychiatric evaluation was conducted in conjunction with 
Medical Board proceedings at that time; the diagnosis was 
passive aggressive personality disorder, existing prior to 
service, with a recommendation that the veteran be 
discharged.  

Shortly after service, in November 1969, the veteran was 
hospitalized at the VA Hospital in East Orange, New Jersey.  
The diagnosis was schizophrenic reaction, chronic 
undifferentiated type.  In June 2000, a VA psychiatrist 
submitted a hand-written letter stating that it was at least 
as likely as not that the veteran suffered from a psychosis 
prior to his hospitalization in 1969.  He did not 
specifically address whether the veteran had a psychosis or 
other acquired psychiatric disorder in service, nor did he 
relate the current disability to service.  

The Board notes that in November 2000, a VA examiner provided 
diagnoses of depressive disorder NOS and a personality 
disorder.  That examiner also provided an addendum opinion in 
April 2002, finding that the veteran's behavior during his 
service period justifies a diagnosis of personality disorder, 
probably the passive-aggressive type.  Pursuant to the 
Board's July 2004 remand, the veteran was afforded another VA 
examination in September 2004.  This examination was 
performed by the same examiner who examined the veteran in 
November 2000.  On this occasion, the examiner diagnosed 
major depression and did not diagnose a personality disorder.  
In addition, he opined that it was at least as likely as not 
that the major depression was related to the veteran's 
experiences in service.  The Board has found this medical 
opinion to be the most probative evidence of record 
concerning the nature and etiology of the veteran's current 
psychiatric disability since it is the final opinion of the 
VA examiner and was rendered following an examination of the 
veteran and a review of the veteran's pertinent medical 
history.

Accordingly, the Board concludes that the evidence supportive 
of the claim is at least in equipoise with that against the 
claim and that the veteran is therefore entitled to service 
connection for major depression.  


ORDER

Service connection for psychiatric disability, currently 
diagnosed as major depression, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


